In view of
time constraints, I shall share an abbreviated version of
my speech. The full text is being distributed in the
Hall. Please forgive me for skipping the usual formal
greetings to all the deserving dignitaries.
I first walked into this building in December
1975, in the midst of a North American winter, having
never seen snow in my life, to appear before the
Security Council. I learned then, and since, that not all
United Nations resolutions are implemented. But I also
learned that, in spite of its shortcomings and failings,
the United Nations offers us hope and that we must
cling to that hope, for it gives us the strength and the
courage to continue.
When the Secretary-General visited Timor-Leste
in May 2002 to preside over the formal transfer of
sovereignty to our elected President, I said to him:
“Mr. Secretary-General, you are going to lose your job
as President of Timor-Leste”. I can assure members
that Kofi Annan did not seem too upset to be
relinquishing that unpaid and difficult job. We thank
him for his wise stewardship of Timor-Leste’s
transition to independence.
We cannot fail to pay tribute to our beloved
friend, Sergio Vieira de Mello, who was brutally
murdered in Iraq just over a year ago. Our people wept
over his death, but Sergio will always live in us. His
passage through Timor-Leste, his charisma, energy and
smile will be with us forever. Our tribute goes also to
all the United Nations personnel who lost their lives in
our country and in many other difficult regions around
the world.
We offer our sincere condolences and solidarity
to Russia, Spain, Indonesia and Australia — the latest
victims in a seemingly endless catalogue of barbarity
committed by fanatics.
It was only a little over two years ago that
Secretary-General Kofi Annan handed over power to
our elected President. Since then, we have made real
progress in several sectors, such as public
administration, education and health. Yet, we are
failing in other areas.
The most fragile sector of the Administration in
Timor-Leste is the judiciary. We have very few trained
judges, prosecutors or lawyers. We are committed to
creating a strong and independent judiciary, but that
achievement is still many years off. We thank those
countries that have assisted us in improving our
judiciary and we implore them to continue their efforts
for many years to come.
Our economy is limping along, although it is
doing much better than anticipated. We are confident
that in two to three years we will experience strong
economic growth as a result of revenues from oil and
gas, as well as capital investment in public
infrastructure, including roads, bridges, ports and
airports, telecommunications, public housing, health,
agriculture, fisheries and tourism. We should then be
able to begin drastically reducing unemployment and
poverty.
Here we wish to congratulate the Indonesian
people and their leaders for their great experiment in
democracy. Few imagined in 1999 that within only a
few years the fourth largest nation in the world — and
the largest Muslim country — would emerge as a
vibrant democracy.
Talks are under way between Australia and
Timor-Leste to rectify our differing interpretations of
international law and State practice as regards maritime
boundaries between coastal States. Timor-Leste shares
the view of the majority of the international
community that, where there are overlapping claims
between two coastal States, the principle of
equidistance should apply.
Allow me now to address some issues that are of
concern to us. In the past 20 years or so, our world has
been the stage for several major conflicts, including the
invasion of Iran by Saddam Hussein in the 1980s,
which resulted in the death of over a million people.
Chemical and biological weapons were unleashed on
both civilians and combatants. Soon after the end of
the Iraq-Iran war, the same regime in Baghdad
launched another invasion, this time against the State
of Kuwait. Most of us have now relegated the
Cambodian tragedy of the 1970s to a footnote in our
intellectual memory, but let us not forget the almost
universal indifference of the international community
16

to the genocide unleashed by the Khmer Rouge in
Cambodia.
Like many of you, and millions of peace
marchers, we are opposed to violence and wars. But we
must ask ourselves some troubling questions. Should
we oppose the use of force even in the face of genocide
and ethnic cleansing? In the eternal dilemma of war
and peace there are pacifists and idealists who oppose
the use of force under any circumstances and there are
the realists who support the use of force under certain
circumstances, namely, if it has been sanctioned by the
Security Council. Those who are absolutely against the
use of force have been unable to articulate a better
strategy for dealing with the savagery of ethnic
cleansing and genocide. Patient diplomacy lasts as long
as it lasts; it might bear fruit, or it might not. Genocide,
however, continues as we can see in the Sudan where
thousands of our fellow human beings are dying right
now.
In the tragic case of Cambodia in the 1970s, the
world knew that an evil regime was deliberately
purging the nation and murdering hundreds of
thousands of innocent human beings. Yet, the Security
Council never even discussed the Khmer Rouge
genocide. Around the same time as the Cambodian
tragedy, genocide was taking place on the African
continent, in Uganda. The Security Council neither
debated nor took any action on the situation in Uganda
under Idi Amin. It required the moral courage of a
Julius Nyerere of the United Republic of Tanzania to
put an end to Idi Amin’s genocidal rule. We would ask,
if there had been a lone world leader with the moral
courage to order his country’s armed forces to
intervene in Rwanda in 1994, would he have been
hailed as a saviour or vilified as an aggressor?
In selectively recalling some of the most flagrant
cases of our collective failure to prevent wars and
genocide, our sole intention is to provoke reflection on
the failings and weaknesses of the United Nations with
a view to exploring ways of making our Organization a
more effective custodian of world peace.
Allow us to add some thoughts to the ongoing
debate as to how we can realize an improved United
Nations. We wish, however, to preface our views on
United Nations reform by stating that we do not
believe that a simple expansion of Security Council
membership will suffice to strengthen the United
Nations. It may make the Council more representative
by better reflecting current global demographics and
power-balances, but it will not necessarily make it
more effective.
That said, there is a clear need to expand
membership in the Security Council for non-permanent
and permanent members. Timor-Leste fully supports
the Franco-German initiative on United Nations
reforms. We also believe that the new expanded
Security Council should include countries like
Germany, India, Indonesia, Japan, Brazil and one or
two from the African continent. But, to reassure you, I
should add that Timor-Leste is not seeking a permanent
seat in the Security Council for itself — please do not
worry about that.
We particularly support permanent membership
status for Indonesia because we believe in the need for
balanced representation within the Security Council,
encompassing all the world’s major civilizations and
faiths. Non-inclusion of Indonesia — the largest
secular Muslim country in the world — as a new
permanent member would again leave the Security
Council with a predominantly Christian representation.
Incidentally, my Government has already
received requests for support for a seat in Council for
as far ahead as 2020 and 2024. Moreover, on the basis
of the two-year rotation arrangement, it seems that
Timor-Leste, and many other small nations, will only
be able to offer its services to the Security Council
somewhere in 2049. Incidentally, we are very touched
that many delegations have already expressed support
for Timor-Leste for 2049.
The world is faced with a growing AIDS
pandemic, the epicentre of which is now shifting to
Asia. Moreover, malaria and tuberculosis have been
with us for many generations, yet there is no real
commitment of resources that will enable our scientists
and societies to address those epidemics.
The combined official development assistance
(ODA) of the rich industrialized countries does not
exceed US$ 50 billion annually. Compare that with the
more than US$ 300 billion those countries provide in
subsidies to their farmers and industries.
Weapons-producing countries are flooding the
world with all types of arms that fuel conflicts. There
must be a strict code of conduct on weapons exports
aimed at reducing the flow of conventional weapons to
poor countries and regions in conflict.
17

We in Timor-Leste do not wish to sound
ungrateful, but we have reason to be sceptical about
ODA that ends up back in the donor metropolis with
only a fraction of that much-publicized aid benefiting
the recipient country. There has to be a thorough
reform of ODA with a view to ensuring that developing
countries actually receive what is pledged. We wonder
sometimes about the usefulness of the endless
meetings, study trips, evaluations, feasibility studies
and other activities, when, in reality, all the
information required can be downloaded from the
Internet by a 7-year-old child. Actually my 10-year-old
niece, Sarah, does most of the Internet searches for me
and instead of paying an international consultant
something like $1,000 a day in consulting fees, she is
happy with two scoops of chocolate ice cream.
We join with the leaders of Brazil, Chile, France,
Spain and others in urging the rich of the North to
allocate 0.7 per cent of their national wealth to ODA,
thus meeting the target set by the United Nations. It is
perplexing that only four small rich countries have met
and/or exceeded that modest target.
Europe and the United States should gradually
eliminate all agricultural subsidies to their farmers that
kill competition and market access of poor countries.
We understand the political difficulties faced by some
friends in Europe and the United States when dealing
with the issue of subsidies. Hence, we believe that
developing countries, the European Union and the
United States should be able to reach a reasonable
compromise on this issue.
We conclude our remarks with reference to some
international situations. Regarding the ongoing conflict
in Western Sahara, we endorse the comments made by
His Excellency President Abdelaziz Bouteflika of
Algeria, a country that has contributed enormously to
the liberation of the African continent. On this issue,
our Government is guided by Algeria and the African
Union.
We appeal to our senior Asian leaders, in
particular, China, India, Japan, Republic of Korea and
the Association of Southeast Asian Nations to redouble
their efforts to find a peaceful resolution to the conflict
in Myanmar.
On the subject of sanctions, we wish to appeal to
our friends in the United States Congress to rise above
their parochial politics and lift all forms of sanctions
on Cuba.
There is deep-seated resentment and anger among
Muslims and many non-Muslims around the world over
Israel’s policies that thwart Palestinian right to a
dignified existence and homeland.
The two-State solution agreed upon by all sides
has to be rapidly resurrected and implemented as a first
step towards durable peace in the region. The
Palestinian intifada and suicide-bombing, as well as the
Israeli policy of annexation and retaliation, have
deepened the anger and hatred. There has to be a way
out.
We hope that the United States, which initiated
the war in Iraq and gallantly freed the Iraqi people
from a tyrant, will go half-way and meet those on the
other side of the debate. The United States and its
allies should not shoulder the burden of Iraq alone.
The Euro-Atlantic partnership is the single most
important pillar of the world’s security and economic
well-being. Americans and Europeans share the same
values of democracy and freedom. Surely, they are
wise enough to overcome their differences, however
deep, and give the Iraqi people a chance to finally be
free and at peace among themselves and with their
neighbours. May God Almighty Bless You All.